Ethridge, P. J.
Lawrence T. Guyot, Jr. was convicted in the County Court of Forrest County of contributing to the delinquency of a minor, a thirteen year old girl named Barbara Ann Thomas. Miss. Code Ann. §§ 7185-13, 7185-02 (g) (1952). He was fined $500 and sentenced to six months in jail, with five months suspended. The circuit court affirmed.
 The statute applies to any person who “wilfully” commits any act which contributes to, or tends to contribute to the delinquency of a child, or who “knowingly” aids any child in being a delinquent as therein defined. A careful study of this record reflects that there is no evidence upon which to sustain the conviction of appellant. Accordingly, the judgment is reversed, and the appellant is discharged.
Reversed and appellant discharged.
Gillespie, Jones, Brady and Smith, JJ., concur.